DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered. The argument regarding “no air gap” found on pages 6 and 7 is persuasive. Accordingly, the rejection has been withdrawn. However, a new ground of rejection is provided below with Kaneko (JP 2012174938 A) in view of Kaneko (US 2013/0003762 A1) in further view of Takagi (U.S. 6,396,854). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 was filed after the mailing date of the Advisory Action on 11/26/2021.  A request for continued examination was subsequently filed on 12/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (JP 2012174938 A), hereafter Kaneko, in view of Kaneko (US 2013/0003762 A1), hereafter Kaneko ‘762, in further view of Takagi (U.S. 6,396,854), hereafter Takagi.

Regarding claim 1, Kaneko discloses an optical waveguide structure ([0015]-[0037], [0053]-[0061]; Fig. 1, 2, 7) comprising: a lower cladding (Fig. 1 element 2) layer positioned on a substrate (Fig. 1 element 1); an optical guide layer (Fig. 1 element 4) positioned on the lower cladding layer (Fig. 1 element 2); an upper cladding layer (Fig. 1 element 6) positioned on the optical guide layer (Fig. 1 element 4); and a heater (Fig. 1 element 10) positioned on the upper cladding layer (Fig. 1 element 6), wherein the lower cladding layer, the optical guide layer, and the upper cladding layer constitute a mesa structure (Fig. 2 element 50; [0037]), the optical guide layer has a lower thermal conductivity than the 1), an equation “Wwg≤Wmesa” is satisfied ([0056] and [0058]), wherein Wmesa represents a mesa width of the mesa structure ([0056] and [0058]), and Wwg represents a width of the optical guide layer ([0056] and [0058]), and the lower cladding layer, the optical guide layer and the upper cladding layer are configured such that a degree of increase in heat resistance (Inherent material property) when Wwg is 2 µm and Wmesa is 6 µm or less is greater than when Wwg is 2 µm and Wmesa is more than 6 µm and 10 µm or less, the heat resistance indicating an extent to which a temperature of a top surface of the upper cladding layer rises when heat is applied to from the top surface of the upper cladding layer([0058]; “heat resistance” is an inherent material property. Kaneko discloses Wmesa is 5 µm, which applicant admits would result in increased heat resistance compared to when Wmesa is greater than 6 µm). Kaneko does not explicitly disclose that the optical waveguide structure has no air gap below the optical guide layer and “Wmesa≤3xWwg” and the optical guide layer occupies one-third or more of the mesa width in a width direction of the mesa structure. However, Kaneko ‘762 discloses the optical waveguide structure has no air gap below the optical guide layer (Fig. 3B) while maintaining the heat isolation properties provided by the air gap of Kaneko (Fig. 3B element 1a; [0032]). The advantage is to create the same effect, thermal isolation, with easier processing steps (fewer etching steps/less time etching). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Kaneko with no air gap below the optical guide layer as disclosed by Kaneko ‘762, since Kaneko ‘762 achieve the same effect with easier processing steps and since the Court has held simply substituting one known element (air gap for thermal insulation) for another known element (thermally insulating layer) to obtain predictable results (thermal isolation with either element) is obvious to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Kaneko in view of Kaneko ‘762 mesa≤3xWwg” and the optical guide layer occupies one-third or more of the mesa width in a width direction of the mesa structure. However, Takagi discloses “Wmesa≤3xWwg” and the optical guide layer occupies one-third or more of the mesa width in a width direction of the mesa structure (col. 8 ll. 54-56). The advantage is to control the wavelength of the laser light by regulating the intensity of the leakage light while still allowing the necessary size to form components on the mesa (col. 8 ll. 1-14). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device disclosed by Kaneko in view of Kaneko ‘762 with “Wmesa≤3xWwg” and the optical guide layer occupies one-third or more of the mesa width in a width direction of the mesa structure as disclosed by Takagi in order to control the wavelength of the laser light by regulating the intensity of the leakage light while still allowing the necessary size to form components on the mesa2.
Regarding claim 2, Takagi further discloses an equation “Wmesa≤2xWwg” is satisfied (col. 8 ll. 54-56) for the same reasons provided above.
Regarding claim 3, Takagi further discloses an equation “Wmesa≤4 µm” is satisfied (col. 8 ll. 54-56) for the same reason provided above.
Regarding claim 4, Kaneko further discloses wherein equations “1 µm ≤ Wwg ≤3 µm” ([0056]). Takagi further discloses “2 µm ≤Wmesa≤4 µm” is satisfied (col. 8 ll. 1-14) and optimizing the width of the waveguide and mesa (col. 8 ll. 1-14). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device disclosed by Kaneko in view of Kaneko ‘762 in further view of Takagi with wherein equations “1 µm ≤ Wwg ≤3 µm” and “2 µm ≤Wmesa≤4 µm” are both satisfied as disclosed individually by Kaneko and Takagi In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Kaneko further discloses the optical guide layer is made of GaInAsP ([0026]), and the lower cladding layer and the upper cladding layer are made of InP ([0025]).
Regarding claim 6, Kaneko further discloses a diffraction grating layer that is positioned either on side of the upper cladding layer or on side of lower cladding layer with respect to the optical guide layer (Fig. 1 element 18).
Regarding claim 7, Kaneko further discloses a low thermal conductivity area that is positioned on side of the substrate with respect to the optical guide layer ([0025]-[0026]).
Regarding claim 8, Kaneko further discloses an active core layer that is connected to the optical guide layer (Fig. 1 element 3).
Regarding claim 11, Kaneko further discloses both sides of the optical guide layer are buried by a current-blocking structure (Fig. 2 elements 4 and 51), a width of the upper cladding layer is equal to a width defined by the optical guide layer (Fig. 2 elements 4 and 6) and the current- blocking structure on the both sides (Fig. 2 elements 4, 6, and 51).
Regarding claim 13, Kaneko further discloses an equation "Wwg<Wmesa" is satisfied ([0056] and [0058]).
Regarding claim 14, Kaneko further discloses Wmesa is greater than 4 µm and equal to or less than 6 µm ([0058] discloses 5 µm).

Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Kaneko ‘762 in further view of Takagi, as applied to claim 8 above for claims 9 and 10 and as applied to claim 1 for claim 12, in further view of Fukuda (U.S. 8488637), hereafter Fukuda.
Regarding claim 9, Kaneko in view of Kaneko ‘762 in further view of Takagi do not explicitly disclose mode field radius or propagation constant of light having predetermined wavelength and propagating through the active core layer is different than mode field radius or propagation constant of light having the predetermined wavelength and propagating through the optical guide layer. However, Fukuda discloses mode field radius or propagation constant of light having predetermined wavelength and propagating through the active core layer is different than mode field radius or propagation constant of light having the predetermined wavelength and propagating through the optical guide layer (col. 2 ll. 19-48). The advantage is to provide a tunable device (col. 8 ll. 61 to col. 9 ll. 20). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device disclosed by Kaneko in view of Kaneko ‘762 in further view of Takagi with mode field radius or propagation constant of light having predetermined wavelength and propagating through the active core layer is different than mode field radius or propagation constant of light having the predetermined wavelength and propagating through the optical guide layer as disclosed by Fukuda in order to provide a tunable device.
Regarding claim 10, Fukuda further discloses the active core layer and the optical guide layer are connected via a mode field conversion structure (col. 2 ll. 19-28). The advantage is to reduce losses between the sections that allow for tuning (col. 2 ll. 19-28). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device disclosed by Kaneko in view of Kaneko ‘762 in further view of Takagi with the active core layer and the optical guide layer are connected via a mode field conversion structure as disclosed by Fukuda in order to reduce losses between the sections that allow for tuning.
Regarding claim 12, Kaneko further discloses at least either the optical guide layer is connected to an optical waveguide structure portion of a buried structure, or the optical guide layer has a linear shape, or the optical waveguide structure includes a diffraction grating layer (Fig. 1(a) and Fig. 1 element wg=Wmesa" is satisfied. However, Fukuda discloses an equation "Wwg=Wmesa" is satisfied (Figs. 3A, 3B, 4A, 4B, and 5). The advantage, as is known in the art, is to form the waveguide to the desired width without the mesa width increasing above the desired value. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device disclosed by Kaneko in view of Kaneko ‘762 in further view of Takagi with an equation "Wwg=Wmesa" is satisfied as disclosed by Fukuda in order to form the waveguide to the desired width without the mesa width increasing above the desired value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See attached Notice of References Cited. Especially, US 20150132002 fig. 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        01/06/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0025] discloses the upper cladding material is InP that has a thermal conductivity of 0.68 W cm-1 oc-1. [0026] discloses the waveguide layer is Ga0.22In0.78As0.47P0.53. The thermal conductivity of GaInAsP is roughly 20x lower than the thermal conductivity of InP. 
        2 The Office notes that Takagi suggests modifying the width of the mesa to be less than or equal to 4 µm. Accordingly, the combination would also necessarily result in the claimed “normalized heat resistance” being increased and “effective refractive index” being decreased. As applicant indicates on pg. 26 of the specification as originally filed that the width of the mesa is the sole determining factor in the values of “normalized heat resistance” increasing and “effective refractive index” decreasing.